DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 13 and 15, the limitations “a receiver”, a transmitter”, “a wireless power transfer system”, and “a receive element” are unclear. These limitations are unclear because Claim 1, from which these claims depend from also recites these limitations, so it is not clear if these are the same or different elements.
Regarding Claim 14, it depends from Claim 13 and is also rejected for the reasons stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leabman US 2018/0123400, in view of Chen et al. US 2021/0351625.
Regarding Claims 1, 16, and 20, Leabman teaches a rectifier (259, fig. 2B and the power harvesting circuitry 259 includes one or more rectifying circuits, refer to [0080]) for use in a receiver (120, fig. 2B) of a wireless power transfer system, the rectifier for receiving wireless power transferred from a transmitter (102, fig. 2A) of the wireless power transfer system, the rectifier comprising 
a field effect transistor (FET) (404, fig. 4, and refer to [0105]) comprising: 
a source terminal electrically connected to ground (411, fig. 4); 
a drain terminal (410, fig. 4) electrically connected to a receive element (401, fig. 4, the AC power source 401 is a receiving antenna, refer to [0106]) of the receiver, the receive element for extracting power from the transmitter of the wireless power transfer system; and 
a gate terminal electrically connected to the receive element (405, fig. 4). Leabman however is silent wherein the gate terminal driven by a gate signal in phase with an input signal received at the receive element.
Chen teaches wherein the gate terminal driven by a gate signal in phase with an input signal received at the receive element (wherein a gate drive signal of the first switch is derived from a signal in phase with a voltage on a first terminal of the coil, refer to [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by Chen with the rectifier of Leabman in order to improve the efficiency of the power being transferred. 
Regarding Claim 12 the combination of Leabman and Chen teaches all of the limitations of Claim 1 above and further teaches wherein the rectifier is a load-independent class E synchronous rectifier (see abstract of Leabman).
Regarding Claim 13, the combination of Leabman and Chen teaches all of the limitations of Claim 1 above and further teaches a receiver (120, fig. 2B of Leabman) for extracting power from a transmitter (102, fig. 2A of Leabman) of a wireless power transfer system, the receiver comprising: a receive element (124, fig. 2B of Leabman) for receiving wireless power transferred from the transmitter; and the rectifier electrically connected to the receive element (refer to [0080] of Leabman).
Regarding Claim 14, the combination of Leabman and Chen teaches all of the limitations of Claim 13 above and further teaches wherein the receive element is for extracting power via resonant and/or non-resonant electric or magnetic field coupling (refer to [0060] of Leabman).
Regarding Claim 15, the combination of Leabman and Chen teaches all of the limitations of Claim 13 above and further teaches the wireless power transfer system comprising: a transmitter (102, fig. 2A of Leabman) comprising a transmit element (110, fig. 2A of Leabman) for generating a magnetic or electric field; a receiver (120, fig. 2B of Leabman) comprising: a receive element (124, fig. 2B of Leabman) for extracting power from the magnetic or electric field via magnetic or electric field coupling, respectively; and the rectifier electrically connected to the receive element (refer to [0080] of Leabman).

Claims 2, 3, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leabman US 2018/0123400, in view of Chen et al. US 2021/0351625, view of Wong et al. US 2018/0091040.
Regarding Claims 2, 17, and 18, the combination of Leabman and Chen teaches all of the limitations of Claims 1 and 16 above, however is silent regarding a trigger circuit electrically connected to the receive element and a gate driver, the trigger circuit outputting a trigger signal for operating the gate driver.
Wong teaches a trigger circuit electrically connected to the receive element and a gate driver, the trigger circuit outputting a trigger signal for operating the gate driver (fig. 5 and [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by Wong with the rectifier of the combination of Leabman and Chen in order to further improve the efficiency of the power being transferred. 
Regarding Claim 3, the combination of Leabman, Chen, and Wong teaches all of the limitations of Claims 2 above and further teaches wherein the trigger signal comprises a pulse signal (fig. 5 and [0065] of Wong).

Claims 4, 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Leabman US 2018/0123400, in view of Chen et al. US 2021/0351625, view of Wong et al. US 2018/0091040, in view of Gong et al. US 10,461,644.
Regarding Claims 4 and 5, the combination of Leabman, Chen, and Wong teaches all of the limitations of Claim 2 above, however is silent wherein the trigger circuit comprises: a sampling circuit for sampling the input signal, wherein the sampling circuit is a voltage divider.
Gong teaches wherein the trigger circuit comprises: a sampling circuit for sampling the input signal, wherein the sampling circuit is a voltage divider (fig. 1 and refer to col. 7, lines 6-20).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the arrangement as taught by Gong with the rectifier of the combination of Leabman, Chen, and Wong in order to further improve the efficiency of the power being transferred. 
Regarding Claim 10, the combination of Leabman, Chen, and Wong teaches all of the limitations of Claim 2 above, however is silent regarding comprising at least one: the gate driver for receiving the trigger signal and producing the gate signal for input into the gate terminal to control operation of the rectifier; and an input stage for at least one of: optimizing load impedance, ensuring current input to the drain terminal is approximately sinusoidal, and reducing harmonics.

Gong teaches comprising at least one: the gate driver for receiving the trigger signal and producing the gate signal for input into the gate terminal to control operation of the rectifier (fig. 1 and refer to col. 7, lines 6-20).
. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the arrangement as taught by Gong with the rectifier of the combination of Leabman, Chen, and Wong in order to further improve the efficiency of the power being transferred. 
Regarding Claim 11, the combination of Leabman, Chen, and Wong teaches all of the limitations of Claim 2 above, however is silent regarding a converter for converting a signal for powering the trigger circuit.
Gong teaches a converter for converting a signal for powering the trigger circuit (fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the arrangement as taught by Gong with the rectifier of the combination of Leabman, Chen, and Wong in order to further improve the efficiency of the power being transferred. 

Allowable Subject Matter
Claims 6-9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 6, 7, and 19, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a rectifier wherein the trigger circuit comprises at least one of: a delay line for delaying output of the sampling circuit such that the gate signal is synchronized with the input signal received at the drain element; and a comparator for generating a clock signal by comparing a delayed signal output by the delay line to a direct current (DC) voltage level.
Regarding Claims 8 and 9, they depend from Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
28 May 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836